Petition for writ of certiorari to review an interlocutory order entered by the Chancellor in a chancery cause was presented and granted. The effect of the writ is to bring up the record as it appears in the court below to review the order, or orders, complained of and nothing more. After the writ is granted and shall have been served, the cause proceeds in this Court just as such matters have heretofore proceeded on appeal. No additional pleadings have contemplated here and the issues and parties remain the same as they were when the order complained of was entered in the court below. This does not preclude *Page 386 
filing of motion to quash the writ if there be cause for such motion.
In this case motion to quash has been filed. The motion is denied.
There have been filed here also what has been termed Answer to Petition and certain affidavits not appearing in the record in the court below.
Motion and proof of notice of hearing thereon to strike the so-called answer and affidavits are before us and on consideration thereof the motion is granted.
Briefs on the merits will be filed under the rules relating to cases reviewed on appeal.
So ordered.
TERRELL., C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITEFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.